DETAILED ACTION
Response to Amendment
This Office Action is in response to the After Final Amendment filed 20 September 2022.
Claims 1, 11, 12, 16 and 20 have been amended.
No claims have been canceled.
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 3, lines 15-17, filed 20 September 2022, with respect to Claims 1, 16 and 20 have been fully considered and are persuasive.  The rejection of Claim 1, 16 and 20 has been withdrawn.  A new ground(s) of rejection has been entered as shown below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., US Patent Application Publication 2012/0287281 A1 (“Williams”) in view of Simmons et al., US Patent Application Publication 2009/0228325 A1 (“Simmons).  

As per Claims 1, 16 and 20 regarding “a computing system and methods comprising: a non-transitory memory; a first display coupled to a kiosk; a second display coupled to an electronic device; a camera coupled to the computing system; one or more processors coupled to the non-transitory memory and configured to execute instructions to perform operation comprising: the method steps of Claims 16-19.”  See Williams in at least paragraphs 17-19, 36-37 and 39-40.
Regarding “identifying a user at a first location using a camera coupled to a computing system and determine one or more user specific parameters that identify the user.” Williams in at least paragraphs 12 and 14 discloses automatic recognition of a consumer or consumer device when the consumer’s presence is detected at a restaurant location.
Regarding “determining the user is associated with a user account stored in a computerized user management system by determining that the user identified by the one or more user specific parameters matches the user account stored in the computerized user management system by comparing one or more user specific parameters against a user account database included in the computerized user management system.”  Williams in at least paragraphs 13 and 14 discloses using consumer profile data to determine and identify consumer preferences for certain transactions and/or products.
Regarding “in response to determining that the user is associated with the user account stored in the computerized user management system, transmitting an instruction to a first display at the first location to present a user-tailored menu generated to access a machine learning or behavior analysis computer model based on data obtained from the user account.”  Williams in at least paragraphs 18 and 19 discloses providing a user with personalized interfaces (menu and etc.).
Regarding :wherein the user-tailored menu is further updated based on a busyness of a second location, which is an order preparation station.”  Williams does not disclose this limitation however, Simmons in at least paragraph 15 discloses “modifying an order” based on how busy a particular merchant location is, a product preparation time, or the like.  Therefore, it would have been obvious, to one of ordinary skill to modify a user’s menu based on Simmons “order modification” with the motivation to make the customer aware of any order changes. 
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Williams’ personalized menu with the equally well-known elements of Simmons that modifies an order on the busyness of a merchant’s product preparation time with  the motivation to notify the user of any changes in their order (paragraph 83)
Regarding “receiving a payment of one or more orders with respect to the user account by executing a payment system, wherein the payment is made on the first display or a user application associated with the user account; and in response to receiving the payment, transmitting the one or more orders to a second display at a second location.”  Williams in at least paragraphs 16 and 56-57 discloses using payment information linked to the consumer’s profile to automatically initiate and/or complete payment for the transaction and preparation of the transaction (order) Williams paragraph 38.

As per Claim 2, which depends from Claim 1 regarding “the operations further comprising: determining that the user is not associated with the user account stored in the user management system and presenting a default menu to that user.” William does not specifically disclose this limitation however; William in at least paragraphs 43 and 56-60 discloses receiving at server system 120 a consumer profile from the consumer or third parties and in at least paragraph 55 discloses that based on the data received from server system 120 the system will generate, modify and/or present various consumer interface data (i.e. menu interfaces) personalized for the consumer.  Therefore, the Examiner believes that a default menu will be provided to any new customer based on the third-party data.

As per Claims 3 and 4, which depends from Claim 1 regarding “wherein the camera coupled to the computing system is an Automatic License Plate Recognition (ALPR) camera configured to recognize a license plate of a vehicle associated with the user.” Williams does not specifically disclose an ALPR camera, but does disclose in at least paragraphs 13 and 14 scanning the license plate of the consumer’s car and identifying the consumer.

As per Claim 5, which depends from Claim 1 regarding “wherein the camera coupled to the computing system comprises face recognition artificial intelligence or machine learning algorithms to determine the one or more user specific parameters that identify the user.” William does not specifically disclose “artificial intelligence or machine learning algorithms” however; Williams in at least paragraph 14 discloses using facial recognition/image data to identify the consumer.  Therefore, it would have been obvious, at the time of the invention to modify Williams’s facial recognition to include artificial intelligence or machine learning as evidence of a progression of technology.

As per Claim 6, which depends from Claim 1 regarding “wherein the user-tailored menu comprises one or more of a recommendation menu, recent orders, a loyalty and reward program in associated with the user account.”  Williams in at least paragraphs 55, 66 and 69-70 discloses providing a consumer is a personalized transaction interface (menus) based on previous transactions.  Williams in at least paragraphs 46-48 discloses that consumer data 143 also includes loyalty information and payment information.

As per Claim 7, which depends from Claim 1 regarding “wherein the second location comprises one or more food preparing stations.”  Williams in at least paragraph 51 discloses a point of service system(s) 150 and in paragraph 53 discloses that menu interfaces are presented at the point of service location and includes other internal restaurant interfaces (food preparing stations).

As per Claim 8, which depends from Claim 1 regarding “wherein the machine learning model is trained to identify certain features of a user’s preferences, such as, identify certain aspects of a user’s characteristics.” William does not specifically disclose “machine learning model” but does in at least paragraphs 55-59 discloses the server system 120 obtaining data which the server system uses to generate, modify and/or present various point of service interfaces (menu) that are presented to the customer.

As per Claims 9 and 10, which depends from Claim 1 regarding “wherein the user-tailored menu is updated based upon updates received from the second location configured by food preparing staff.” .”  Williams in at least paragraph 51 discloses a point of service system(s) 150 and in paragraph 53 discloses that menu interfaces are presented at the point of service location and includes other internal restaurant interfaces (food preparing stations).  Williams in at least paragraphs 65-66 discloses presenting/notifying the customer that the requested goods or services are available or prepared.

As per Claim 12, which depends from Claim 1 regarding “wherein the payment executed in the second display include using credit card, debit card, case or any wireless payment or the like.”  Williams discloses in at least paragraphs 48 and 57 discloses the use of various payment methods.

As per Claim 14, which depends from Claim 1 regarding “transmitting a notification to the user application associated with the user account when the one or more orders are ready.”  Williams in at least paragraph 54 and Fig.2A disclose notifying the consumer/consumer device 170 when a transaction is complete 230.

As per claim 17, which depends from Claim 16 regarding “wherein the camera coupled to the computing system is an Automatic License Plate Recognition (ALPR) camera that is configured to recognize a license plate of a vehicle associated with the user.”  Williams in at least paragraph 13 and 14 scanning the license plate of the consumer’s car and identifying the consumer.

As per Claim 18, which depends from Claim 17 regarding “wherein the one or more user specific parameters that identify the user comprises the license plate of the vehicle associated with the user.” Williams in at least paragraphs 13 and 14 scanning the license plate of the consumer’s car and identifying the consumer.

As per claim 19, which depends from Claim 16 regarding “wherein the camera coupled to the computing system comprises face recognition artificial intelligence or machine learning algorithms to determine the one or more user specific parameters that identify the user.”  William does not specifically disclose “artificial intelligence or machine learning algorithms” however; Williams in at least paragraph 14 discloses using facial recognition/image data to identify the consumer.  Therefore, it would have been obvious, at the time of the invention to modify Williams’s facial recognition to include artificial intelligence or machine learning as evidence of a progression of technology.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., US Patent Application Publication 2012/0287281 A1 (“Williams”) in view of Simmons et al., US Patent Application Publication 2009/0228325 A1 (“Simmons”) as applied to Claim 1 and further in view of OFFICIAL NOTICE as demonstrated in Bridgman et al., US Patent 7,895,797 B2 (“Bridgman”).

As per Claim 13, which depends from Claim 1 regarding “further comprising: after transmitting the one or more orders to the second display at the second location, directing the user to a waiting zone by presenting a set of navigation instructions to the user.”  Williams and Simmons do not disclose this limitation however the Examiner takes OFFICIAL NOTICE that restaurant (drive-in included) already use signage or directions from the Point-of-Sale operator to direct customers to a waiting area. Bridgman in at least the ABSTRACT directs a vehicle to a waiting area when an order is delayed. Therefore, it would have been obvious to modify Williams and Simmons to notify the customers to move to a waiting area, as demonstrated by Bridgman, whenever necessary with the motivation to reduce the wait times for consumers having ready to pick up orders (Williams, paragraph 6).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., US Patent Application Publication 2012/0287281 A1 (“Williams”) in view of Simmons et al, US Patent Application Publication 2009/0228325 A1 (“Simmons”) as applied to Claim 1 and further in view of Gokey, US Patent 5,386,762.

As per Claim 15, which depends from Claim 1 regarding “wherein the second location further comprises an auto-food maker robot, wherein the auto-food maker robot is configured to receive the one or more orders and execute an auto-food preparation system to prepare the one or more orders.” Williams and Simmons do not disclose this limitation however; Gokey in at least Column 3, lines 13-30 and Column 4, lines 23-28 discloses a food cooking robot.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known element of Williams’ and Simmons’ restaurant interface system with the equally well-known robotic elements of Gokey with the motivation to reduce the number of mistakes when cooking a large number of food items (Gokey, Column 3, lines 45-47).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687